*366DISSENTING OPINION
Donlon, Judge:
I do not concur. This is a case of clerical error. The facts are, in general, similar to the facts considered by this court in F. H. Leggett & Co. v. United States, 64 Treas. Dec. 800, Abstract 24783. In that case, we sustained the plaintiff’s claim for refund and directed judgment accordingly.
The official papers show that the instant merchandise was appraised, as entered. To be sure, the importer’s added entry sheet, containing agreed items to bring the entry to market value, included the clerical error that is the basis for this suit, a plus of 40 percent, rather than 4 percent. However, as in the Leggett case, the entry computed in dollars was correct, that is, plus 4 percent. When the papers reached the collector’s office, he returned them to the appraiser with a red-ink notation that the amount of plus was 4 percent, rather than 40 percent, to which the appraiser replied that the addition of 4 percent was correct.
Nevertheless, the collector then proceeded to liquidate the entry on his own valuation, contrary to the appraiser’s appraisement and advices, and this liquidation value is in excess of the entered value.
Both under the law, as it was at the date of entry, and the clear-cut mandate of the Customs Simplification Act of 1953, now effective, this court has authority to order refund of the excess duty that is based upon this clerical error. Indeed, the Congress has, on several occasions, emphasized its impatience with the customs maze and its desire that customs procedures should be simplified. Nowhere is this congressional intention more explicitly indicated than in the powers granted to correct the inequities that derive from clerical errors. This is such a case. Judgment should be for plaintiff.